DETAILED ACTION
RE: Cojocaru et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's species election of (a) SEQ ID NO: 1, (b) immunostimulatory antibody, (b2) PD-1, and (c) non-small cell lung cancer in the reply filed on 4/5/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 19-40 are pending. Claims 1-18 have been cancelled. Claims 25-29, 33, 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021.
4.	Claims 19-24, 30-32, 34 and 37-40 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 4/20/2021, 9/11/2020, 7/16/2020, 5/29/2020, 12/17/2019 and 10/17/2019 have been considered by the examiner.  


Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 28, line 7 and page 75, line 19, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code found throughout the specification. See MPEP § 608.01. 
7.	In the Brief Description of the Drawings, the description of Fig. 7 mentions left and right panels. However, Fig. 7 only has top and bottom panels. Correction is required.  

Claim Objections
8.	Claims 19, 21, 23-24, 30-31, 34 and 38-40 are objected to because of the following informalities:  
A.	Claims 19, 21, 23-24, 31 and 39-40 contains numerous typographical errors, including missing a space between words (see claim 21, line 2, claim 23, line 3, claim 24, line 4, claim 31, lines 2-3, claim 38, line 2, claim 39, line 3, claim 40, line 5, for example), misspelling (e.g. CIORF32 and CI ORF32 which should be C1ORF32 in claim 19, lines 4 and 9, “stage Ie”, “stage I to Inc” in claim 31).
B.	Claim 30 is objected to for the recitation of "surface epithelial-stromal tumor (adenocarcinoma)”. The reference characters within parentheses (adenocarcinoma) should correspond to the element recited in the claim. In this case, adenocarcinoma does not correspond surface epithelial-stromal tumor.
targeting one or more of CTLAR, ipilumab…CP-870,893… anti-OX40”. Not all alternatives listed in the Markush group are antigens, e.g. ipilumab, CP-870,863, anti-OX40.
D.	Claim 38 is objected to for reciting “Fab” and “F(ab)”. It appears that Fab and F(ab) refer to same antibody fragment.  Claim 38 is further objected to for being an improper dependent claim. Claim 38 depends from claim 19. Claim 19 requires the antibody to be able to induce CDC and/or ADCC. Claim 38 recites antibody fragments having no Fc region and as such are unable to induce CDC and/or ADCC.

Improper Markush Grouping Rejection
9.	Claims 19-24, 30-32, 34 and 37-40 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
MPEP 2117 states “Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term “Markush claim” is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.”. 
 A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the 
The Markush grouping of the claims is improper because the alternatives defined by the Markush grouping (i.e. SEQ ID NOs: 1-3, 5-7, 9-11, 13-15, 17 and 103) are not disclosed in the specification or known in the art to be functionally equivalent and have a common use. For example, SEQ ID NO: 2 and SEQ ID NO: 3 comprise completely different amino acid sequences and thus are not functional equivalent. Furthermore, they do not share both a substantial structural feature and a common use that flows from the substantial structural feature. For example, SEQ ID NO: 2 and SEQ ID NO: 3 do not share a partial sequence. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 19-24, 30-32, 34 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The interaction of the antibody-binding domain with an antigen has been well characterized in the art. For example, Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen. Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope) (page 87, Section V).  Berglund  (Berglund et al, Protein Science, 2008, 17:606-613) went on to show that a linear epitope is a short consecutive stretch of amino acids and a conformational epitope consists of segments that are distantly separated in the protein sequence and brought into proximity by the folding of the protein (page 606, left column). Therefore, the conformational epitope is a 3D structure that depends on the 
As shown by these prior art, the interaction of the antibody binding domain with antigen and identifying potential epitopes on proteins have been well characterized. However, the prior art does not teach how to predict the structural features of the antibodies that bind to a disclosed epitope. These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro et al., Humanization of antibodies, Frontiers in Bioscience 2008; 13:1619-33, see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). As also reviewed by Almagro et al., engineered antibody forms were also well known in the art.  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context Id. at Section 4. The CDRs are generally considered to be the region of contact between the antibody and the antigen. While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion. Correlation between structure and function is less likely for antibodies than for other molecules. Goel et al. (Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response, The Journal of Immunology, 2004, 173(12):7358-7367, see figures 2 and 3 in particular) made three antibodies that bind to the same 12-mer but have very different CDRs. Lloyd et al. (Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens, Protein Engineering, Design & Selection, 2009, 22(3):159-168) found that on average, about 120 different antibodies in a library can bind to a given antigen. Edwards et al. (The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS.  Journal of Molecular Biology, 2003, 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions (high diversity). Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics. 


The specification discloses that SEQ ID NO:1 is the full length C1ORF32 protein, SEQ ID NO:2 is residues 25-93 of SEQ ID NO:1, SEQ ID NO:3 is residues 148-163 of SEQ ID NO:1, SEQ ID NO:6 is the amino acid sequence of SEQ ID NO:3 with an additional C-terminal cysteine (Example 2). The specification teaches preparation of polyclonal antibodies by immunizing rabbits with the peptide of SEQ ID NO: 2 or 6 (Example 2). The specification further discloses preparation of monoclonal antibodies, clones 5159-1, 5159-2 and 5159-3 by immunizing mice with the peptide of SEQ ID NO:6, and clones 5166-2 and 5166-9 by immunizing mice with a fusion protein comprising the extracellular domain (ECD) of C1ORF32 (Example 5A). The specification discloses the amino acid sequences of four antibody clones 5159-1, 5159-2, 5166-2 and 5166-9 (Example 5B). The instant specification discloses structures of two monoclonal antibodies (5159-1 and 5159-2) that can bind to SEQ ID NO:6, and two monoclonal antibodies (5166-2 and 5166-9) that can bind the extracellular domain of C1ORF32. The written description is not commensurate in scope with the claims which encompass antibodies that bind to any one of SEQ ID NOs: 1-3, 5-7, 9-11, 13-15, 17, 103. Furthermore, the specification does not disclose the anti-tumor activity of these 
Claim 37 recites “fully human antibody”, the specification does not disclose any human antibody that binds to the recited sequences. Regarding claim 38, the term “minimal recognition unit” broadly encompasses single domain antibody. The specification has not disclosed any single domain antibody that can bind to the recited sequences and induce ADCC or CDC. Regarding claim 39, the claim requires the antibody to have a property of capable of inducing cytotoxicity with an EC50 of from 0.01 nM to 0.2 nM. The specification has not disclose any antibodies having such property.
Absent some indication of what antibody structures might fall within the genus, the claims are so broad as to encompass any antibodies having the recited functions sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  
Although WO2009032845 (pub. date: 3/12/2009, IDS filed on 10/17/2019) discloses a few antibodies that bind to C1ORF32 (Example 17, page 520, Table 141A, without further testing (e.g. epitope mapping, anti-tumor function testing, EC50 measurements), one of ordinary skill in the art would not be able to determine which art-known antibodies would meet the claimed functional limitations (binding to SEQ ID NOs: 1-3, 5-7, 9-11, 13-15, 17, or 103, and having anti-cancer function with specific EC50 value).
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed. 
 
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 19-24, 30-32, 37-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine et al. (WO2009032845A2, pub. date: 3/12/2009, IDS filed on 10/17/2019).
Levine et al. teaches a method of treating cancer, including non-small cell lung cancer, comprised of administering a pharmaceutical composition comprising polyclonal or monoclonal antibodies that bind to C10RF32 comprising the amino acid sequence of SEQ ID NO:48 or SEQ ID NO:299, wherein said polyclonal or monoclonal antibodies have CDC or ADCC activities on target cells, increases T cell activity against cancer cells and wherein the cancer cell expresses C10RF32 ( paragraphs [0087], [0092], [0094]-[0098], [00108], [00128]-[00130],  [00217], [00218], [00352] and [00355]).  The amino acid sequence of SEQ ID NO:48 has 98% sequence identity to instant SEQ ID NO:1 (see sequence alignment Exhibit A).  C10RF32 (instant SEQ ID NO:1) comprises the amino acid sequence of SEQ ID NO:299 of Levine et al (see sequence alignment Exhibit B). Therefore, the antibodies of Levine that binds to SEQ ID NO:48 or SEQ ID NO:299 will bind to instant SEQ ID NO:1, and any cells including tumor cells and tumor infiltrated immune cells which express SEQ ID NO:1. Levine et al. further teaches that the antibody is a humanize antibody, Fab or scFv ([00108], [00213], and [00639]). Levine et al. teaches that the anti-C10RF32 antibody can be used with simultaneous blockage of several co-stimulatory pathways or in combination therapy with conventional drugs such as cytotoxic drugs, radiation therapy, antibody therapy and/or chemotherapy for cancer ([00139], [00762])]. Levine et al. teaches that two anti-cancer 
Regarding claim 20, although Levine et al. does not specifically teach that the antibodies that bind to C10RF32 comprising the amino acid sequence of SEQ ID NO:48 or 299 reduce immunosuppressive function, inhibits iTregs accumulation or a combination thereof, the claimed antibodies appear to be the same as the prior art, as they bind to the same region on C10RF32 (e.g. SEQ ID NO:299).  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibodies that bind to C10RF32 comprising the amino acid sequences of SEQ ID NO:48 or 299 of the prior art does not possess the same material, structural and characteristics of the claimed antibodies that bind to instant SEQ ID NO:1.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed antibodies are different from that taught by the prior art and to establish patentable differences. See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 19-24, 30-32, 34, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (WO2009032845A2, pub. date: 3/12/2009, IDS filed on 10/17/2019), and  in view of Brahmer et al. (J. Clin. Oncol., 2010, 28(19):3167-3175).
The teachings of Levine et al. have been set forth above as they apply to claims 19-24, 30-32, 37-38 and 40.
Levine does not teach further administering an antagonist antibody that binds to PD-1. 
Brahmer et al. discloses a phase I study of an anti-PD1 antibody in treating solid tumors including non-small cell lung cancer (entire document). In the study tumor regressions were seen in patients with solid tumors including non-small cell lung cancer (page 3172, column 2, paragraph 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of treating cancer using an anti-C1ORF32 antibody as taught  by Levin to further administer an anti-PD-1 antibody in view of Brahmer. One of ordinary skill in the art would have been motivated to do so because Levine et al. teaches that the anti-C10RF32 antibody can be used with simultaneous blockage of several co-stimulatory pathways or in combination therapy with conventional drugs such as cytotoxic drugs, radiation therapy, antibody therapy and/or chemotherapy for cancer ([00139], [00762])], and such combined treatments can solve problems due to development of resistance to drugs or a change in the antigenicity of the tumors cells which would render them unreactive with the antibody ([00762]), and Brahmer et al. teaches that anti-PD-1 antibody is effective in . 

16.	Claims 19-24, 30-32 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (WO2009032845A2, pub. date: 3/12/2009, IDS filed on 10/17/2019), and  in view of Tesar (US 2009/0123950A1, pub. date: 5/14/2009)
The teachings of Levine et al. have been set forth above as they apply to claims 19-24, 30-32, 37-38 and 40.
Levine does not teach that the anti-C1ORF32 antibody as an EC50 of from 0.01 nM to 0.2 nM.
Tesar teaches antibodies having cytotoxicity with an EC50 from 0.006 to 0.249 nM ([0148]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of treating cancer using an anti-C1ORF32 antibody as taught  by Levin to use an anti-C1ORF32 antibody having EC50 of 0.01 to 0.2 nM in inducing cytotoxicity in view of Tesar. One of ordinary skill in the art would have been motivated to do so because lower EC50 indicates higher potency.  One of ordinary skill in the art would have a reasonable expectation of success because methods of making and identifying/selecting antibodies 
 
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 19-24, 30-32, 34 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,617,336. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-23 of U.S. Patent No. 9,617,336 disclose a method of a treating a subject for cancer, comprising determining if the cancer expresses one or more C1ORF32 polypeptides on the cancer cells or in immune cells infiltrating the cancer cells congregated as a tumor, wherein the C1ORF32 polypeptides have a sequence selected from the group consisting of SEQ ID Nos: 1, 7, 9, 13, and 17;  administering to the subject, having an increase in C1ORF32 polypeptide level on the cancer cell or in immune cells infiltrating the cancer cells congregated as a tumor, a pharmaceutical composition comprising a monoclonal or polyclonal antibody or an antigen binding 
wherein said antibody or fragment reduces activity of regulatory T lymphocytes (T-regs), inhibits iTreg differentiation,
wherein the method further comprising administering an additional 
therapy to the subject, the additional therapy is radiation therapy, additional antibody therapy, chemotherapy, photodynamic therapy, surgery or combination therapy with conventional drugs, an immunostimulatory antibody, a therapeutic cancer vaccine or adoptive cell transfer,
 	wherein the immunostimulatory antibody is antagonist antibody of PD-1,
 	wherein said monoclonal or polyclonal antibody or antigen binding fragment thereof comprises an antigen binding site that binds specifically to any of SEQ ID NOS: 2, 3, 5, 6, the antibody is a chimeric antibody, humanized or primatized antibody, Fab, Fab', F(ab')2, F(ab'), F(ab), Fv or scFv fragment and minimal recognition unit. 
	The instant application is a continuation application of US 9,617,336. Therefore, the amino acid sequences of SEQ ID NOs: 1-3, 5-7, 9, 13 and 17 are 100% identical to instant SEQ ID NOs: 1-3, 5-7, 9, 13 and 17, respectively.

19.	Claims 19-24, 30-32, 34 and 37-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 220-231 of copending 
Claims 220-231 of copending Application No. 15/882,240 (reference application)  disclose a method of treatment of a cancer in a subject in need of treatment thereof, the method comprising administering an isolated antibody selected from the group consisting of: a monoclonal or polyclonal antibody comprising an antigen binding site that binds specifically to a polypeptide selected from a group consisting of the following (i)-(iii) (i) a C10RF32 ectodomain polypeptide comprising the amino acid sequence of SEQ ID NO:299, (ii) a C10RF32 ectodomain polypeptide comprising the amino acid sequence of SEQ ID NO:147, (iii) a C10RF32C10RF32 ectodomain polypeptide comprising the amino acid sequence of SEQ ID NO: 148, and an antigen-binding fragment of the antibody selected from a group consisting of Fab, Fab', F(ab')2, F(ab'), F(ab), Fv and scFv; wherein the cancer is selected from the group consisting of colon cancer, myeloma, stomach cancer, head and neck cancer, cancer of the cervix, kidney cancer, lung cancer, and bladder cancer,
wherein the antibody or the antigen-binding fragment is coupled to a moiety selected from a drug, radionuclide, fluorophore, an enzyme, a toxin, a therapeutic agent, a chemotherapeutic agent or a detectable marker, and wherein the detectable marker is radioisotope, a metal chelator, an enzyme, a fluorescent compound, a bioluminescent compound or a chemiluminescent compound.  
Wherein the method further comprising co-administering a chemotherapeutic agent,

Given that instant SEQ ID NO: 1 comprises SEQ ID NO:299, an antibody that binds to SEQ ID NO:299 would necessarily bind instant SEQ ID NO:1.  
Claims 220-231 of copending Application No. 15/882,240 (reference application) do not disclose further administering an antagonist antibody that binds to PD-1, and the anti-C1ORF32 antibody as an EC50 of from 0.01 nM to 0.2 nM. However, the deficiencies are made up for in the teachings of Brahmer and Tesar.
Brahmer et al. discloses a phase I study of an anti-PD1 antibody in treating solid tumors  including non-small cell lung cancer (entire document). In the study tumor regressions were seen in patients with non-small cell lung cancer (page 3172, column 2, paragraph 2). 
Tesar teaches antibodies having cytotoxicity with an EC50 from 0.006 to 0.249 nM ([0148]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in the claims of the reference application to further administer an anti-PD-1 antibody in view of Brahmer. One of ordinary skill in the art would have been motivated to do so because Brahmer et al. teaches that anti-PD-1 antibody is effective in treating solid tumors including NSCLC and suggests combinational therapies with vaccines, targeted therapies and/or other checkpoint inhibitors (abstract). One of ordinary skill in the art would have a reasonable expectation of success because each drug has been used in the art for treating same cancer (e.g. NSCLC) and combinational therapies have been 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in the claims of the reference application to select and use an anti-C1ORF32 antibody having EC50 of 0.01 to 0.2 nM in inducing cytotoxicity in view of Tesar. One of ordinary skill in the art would have been motivated to do so because lower EC50 indicates higher potency. One of ordinary skill in the art would have a reasonable expectation of success because methods of making and identifying/selecting antibodies having EC50 of 0.01 to 0.2 nM in inducing cytotoxicity were known in the art as evidenced by Tesar. 

Conclusion
20.	No claims are allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SANG/Primary Examiner, Art Unit 1643